Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into as of
                , 20     between Ameriprise Financial, Inc. a Delaware
corporation (the “Company”), and                          (“Indemnitee”).

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is essential to the Company to retain and attract the most capable persons
available; and

 

WHEREAS, the substantial increase in corporate litigation subjects directors and
officers to expensive litigation risks at the same time that the availability of
and coverage provided by directors’ and officers’ liability insurance has become
uncertain; and

 

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure such persons of increased
certainty of indemnification protections; and

 

WHEREAS, it is now and has been the express policy of the Company to indemnify
its directors and officers so as to provide them with the maximum possible
protection permitted by law; and

 

WHEREAS, the Company does not regard the protection available to Indemnitee as
adequate in the present circumstances, and realizes that Indemnitee may not be
willing to serve as a director or officer without adequate protection, and the
Company desires Indemnitee to serve in such a capacity; and

 

WHEREAS, highly competent persons have become more reluctant to serve
corporations as directors, officers, or in other capacities unless they are
provided with adequate indemnification against inordinate risks of claims and
actions against them arising out of their service to and activities on behalf of
the corporation; and

 

WHEREAS, the General Corporation Law of the State of Delaware (“DGCL”) and the
By-Laws of the Company (the “By-Laws”) expressly provide that the
indemnification provisions set forth therein are not exclusive, and thereby
contemplate that contracts may be entered into between the Company and its
directors and officers with respect to indemnification; and

 

WHEREAS, this Agreement is a supplement to and in furtherance of the By-Laws and
any resolutions adopted pursuant thereto, and shall not be deemed a substitute
therefor, nor to diminish or abrogate any rights of Indemnitee thereunder; and

 

WHEREAS, the uncertainties relating to directors’ and officers’ liability
insurance and to indemnification have increased the difficulty of attracting and
retaining such qualified persons to serve as directors and officers of the
Company;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve as a
director or officer of the Company after the date hereof, the parties hereto
agree as follows:

 

1.             Indemnity of Indemnitee.  The Company hereby agrees to hold
harmless and indemnify Indemnitee to the fullest extent permitted by law, as
such may be amended from time to time.  In furtherance of the foregoing
indemnification, and without limiting the generality thereof:

 

(a)           Proceedings Other Than Proceedings by or in the Right of the
Company.  Indemnitee shall be entitled to the rights of indemnification provided
in this Section l(a) if, by reason of his or her Corporate Status (as
hereinafter defined), the Indemnitee is, or is threatened to be made, a party to
or participant in any Proceeding (as hereinafter defined) other than a
Proceeding by or in the right of the Company.  Pursuant to this
Section 1(a), Indemnitee shall be indemnified to the fullest extent permitted by
applicable law against all Expenses (as hereinafter defined), including
judgments, fines and amounts paid in settlement actually and reasonably incurred
by him or her, or on his or her behalf, in connection with such Proceeding or
any claim, issue or matter therein, if the Indemnitee acted in good faith and in
a manner the Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and with respect to any criminal Proceeding, had no
reasonable cause to believe the Indemnitee’s conduct was unlawful.

 

(b)           Proceedings by or in the Right of the Company.  Indemnitee shall
be entitled to the rights of indemnification provided in this Section 1(b) if,
by reason of his or her Corporate Status, the Indemnitee is, or is threatened to
be made, a party to or participant in any Proceeding brought by or in the right
of the Company.  Pursuant to this Section 1(b), Indemnitee shall be indemnified
to the fullest extent permitted by applicable law against all Expenses actually
and reasonably incurred by the Indemnitee, or on the Indemnitee’s behalf, in
connection with such Proceeding or any claim, issue or matter therein, if the
Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company; provided,
however, if applicable law so provides, no indemnification against such Expenses
shall be made in respect of any claim, issue or matter in such Proceeding as to
which Indemnitee shall have been adjudged by a court to be liable to the Company
unless and to the extent that the Court of Chancery of the State of Delaware or
the court in which such Proceeding was brought shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, Indemnitee is fairly and reasonably entitled to indemnification;
provided further, that in no event shall Indemnitee be indemnified against
Expenses not allowable under applicable law.

 

(c)           Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is, by reason of his or her Corporate Status, a party to
and is successful, on the merits or otherwise, in any Proceeding, he or she
shall be indemnified to the maximum extent permitted by law, as such may be
amended from time to time, against all Expenses actually and reasonably incurred
by him or her or on his or her behalf in connection therewith.  If Indemnitee is
not wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by him or her or on his or her

 

--------------------------------------------------------------------------------


 

behalf in connection with or related to each successfully resolved claim, issue
or matter to the fullest extent permitted by law.  For purposes of this
Section 1(c) and without limitation, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.

 

2.             Contribution.

 

(a)           If Indemnitee shall elect or be required to pay all or any portion
of any judgment or settlement in any threatened, pending or completed action,
suit or proceeding in which the Company is jointly liable with Indemnitee (or
would be if joined in such action, suit or proceeding), the Company shall
contribute the amount of Expenses actually and reasonably incurred and paid or
payable by Indemnitee in proportion to the relative benefits received by the
Company and all its officers, directors or employees, other than Indemnitee, who
are jointly liable with Indemnitee (or would be if joined in such action, suit
or proceeding) from the transaction from which such action, suit or proceeding
arose; provided, however, that the proportion determined on the basis of
relative benefit may, to the extent necessary to conform to law, be further
adjusted by reference to the relative fault of the Company and all its officers,
directors or employees, other than Indemnitee, who are jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding) in
connection with the events that resulted in such Expenses, as well as any other
equitable considerations which the Law may require.  The relative fault of the
Company and all its officers, directors or employees, other than Indemnitee, who
are jointly liable with Indemnitee (or would be if joined in such action, suit
or proceeding) shall be determined by reference to, among other things, the
degree to which their actions were motivated by intent to gain personal profit
or advantage, the degree to which their liability is primary or secondary, and
the degree to which their conduct is active or passive.

 

(b)           To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee, the
Company, in lieu of indemnifying Indemnitee, shall contribute to the amount of
Expenses incurred by Indemnitee in connection with a claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (ii) the relative fault of the Company (and its directors, officers,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).

 

3.             Partial Indemnification.  If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of Expenses, but not, however, for the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.

 

4.             Indemnification for Expenses as a Witness.  Notwithstanding any
other provision of this Agreement, to the fullest extent permitted by applicable
law and to the extent that Indemnitee is, by reason of his or her Corporate
Status, a witness in any Proceeding to which Indemnitee is not a party, he or
she shall be indemnified against all Expenses actually and reasonably incurred
by him or her or on his or her behalf in connection therewith.

 

--------------------------------------------------------------------------------


 

5.             Advancement of Expenses.  Notwithstanding any other provision of
this Agreement (other than Section 7(d)), the Company shall advance all Expenses
incurred by or on behalf of Indemnitee in connection with any Proceeding (or any
part of any Proceeding) not initiated by Indemnitee within thirty (30) days
after the receipt by the Company of a statement or statements from Indemnitee
requesting such advance or advances from time to time, whether prior to or after
final disposition of such Proceeding.  Such statement or statements shall
reasonably evidence the Expenses incurred by Indemnitee. The Indemnitee shall
qualify for advances upon the execution and delivery to the Company of this
Agreement, which shall constitute an undertaking providing that the Indemnitee
undertakes to repay the amounts advanced (without interest) to the extent that
it is ultimately determined that Indemnitee is not entitled to be indemnified by
the Company.  No other form of undertaking shall be required other than the
execution of this Agreement.  In accordance with Section 7(d), advances shall
include any and all reasonable Expenses incurred pursuing an action to enforce
this right of advancement, including Expenses incurred preparing and forwarding
statements to the Company to support the advances claimed.

 

6.             Procedures and Presumptions for Determination of Entitlement to
Indemnification.  It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the DGCL and
public policy of the State of Delaware.  Accordingly, the parties agree that the
following procedures and presumptions shall apply in the event of any question
as to whether Indemnitee is entitled to indemnification under this Agreement:

 

(a)           Written Request.  To obtain indemnification under this
Agreement, Indemnitee shall submit to the Company a written request, including
therein or therewith such documentation and information as is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification.  The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board in writing of the request.

 

(b)           Method of Determination.  Upon such written request by Indemnitee
for indemnification pursuant to Section 6(a), a determination, if required by
applicable law, with respect to Indemnitee’s entitlement to indemnification
shall be made in the specific case by one of the following four methods, which
shall be at the election of the Board:  (1) by a majority vote of the
Disinterested Directors, as defined herein, even though less than a quorum, or
by a committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though less than a quorum, (2) if there are no
Disinterested Directors or if the Disinterested Directors so direct, by
Independent Counsel, as defined herein, in a written opinion to the Board, a
copy of which shall be delivered to the Indemnitee, or (3) if so directed by the
Board, by the stockholders of the Company; provided, however, in the event of a
Potential Change of Control, as defined herein, or a Change of Control, as
defined below, or within two (2) months after a Change of Control, Independent
Counsel shall make such determination rather than the Board.

 

(c)           Change in Control.  A “Change in Control” shall be deemed to
occur, after the date of this Agreement, upon the earliest of any of the
following events:

 

--------------------------------------------------------------------------------


 

(i)  Acquisition of Stock by Third Party.  Any Person (as defined below) is or
becomes the Beneficial Owner (as defined below), directly or indirectly, of
securities of the Company representing twenty percent (20%) or more of the
combined voting power of the Company’s then outstanding securities;

 

(ii)  Change in Board.  During any period of two (2) consecutive years (not
including any period prior to the execution of this Agreement), individuals who
at the beginning of such period constitute the Board, and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in this Section 6(c)), whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a least a majority of the members of the Board;

 

(iii)  Corporate Transactions.  The effective date of a merger or consolidation
of the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the voting securities of the surviving entity outstanding immediately after such
merger or consolidation and with the power to elect at least a majority of the
governing board of such surviving entity;

 

(iv)  Liquidation.  The approval by the stockholders of the Company of a
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets; and

 

(v)  Other Events.  Regardless whether the Company is then subject to such a
reporting requirement, there occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or a response to any similar item on any similar schedule or form)
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).

 

For purposes of this Section 6(c), the following terms shall have the following
meanings:

 

--------------------------------------------------------------------------------


 

(A)          “Person” shall mean any natural person, corporation, partnership,
firm, joint venture, association, joint-stock company, trust, unincorporated
organization, governmental authority or other entity; provided, however, that
Person shall exclude (i) the Company, (ii) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, and (iii) any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

 

(B)          “Beneficial Owner” shall have the meaning given to such term in
Rule 13d-3 under the Exchange Act.

 

(d)           Selection of Independent Counsel.  If the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 6(b) hereof, the Independent Counsel shall be selected by the
Disinterested Directors (or a committee thereof) as provided in Section 6(b) or
if there are no Disinterested Directors, by the Board.  Indemnitee may, within
ten (10) days after such written notice of selection shall have been given,
deliver to the Company a written objection to such selection; provided, however,
that such objection may be asserted only on the ground that the Independent
Counsel so selected does not meet the requirements of Section 14(e) of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion.  Absent a proper and timely objection, the person so
selected shall act as Independent Counsel.  If a written objection is made and
substantiated, the Independent Counsel selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit.  If, within twenty (20) days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 6(a) hereof, no Independent Counsel shall have been selected and not
objected to, either the Company or Indemnitee may petition the Court of Chancery
of the State of Delaware or other court of competent jurisdiction for resolution
of any objection which shall have been made by the Indemnitee to the Company’s
selection of Independent Counsel and/or for the appointment as Independent
Counsel of a person selected by the court, and the person with respect to whom
all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 6(b) hereof.  The Company shall pay any and
all reasonable fees and expenses of Independent Counsel incurred by such
Independent Counsel in connection with acting pursuant to Section 6(b) hereof.

 

(e)           Presumptions in Favor of Indemnitee.  In making a determination
with respect to entitlement to indemnification hereunder, the persons or entity
making such determination shall presume that Indemnitee is entitled to
indemnification under this Agreement and that Indemnitee has at all times acted
in good faith and in a manner he or she reasonably believed to be in or not
opposed to the best interests of the Company.  Anyone, including the Company,
seeking to overcome this presumption shall have the burden of proof.  Neither
the failure of the Company (including by its directors or independent legal
counsel) to have made a determination of entitlement to indemnification pursuant
to this Agreement prior to the commencement of any action, nor an actual
determination by the Company (including by its directors or independent legal
counsel) that Indemnitee has not met the applicable standard of conduct, shall
be a defense to the action or create a presumption that Indemnitee has not met
the applicable standard of conduct.

 

--------------------------------------------------------------------------------


 

(f)            Prompt Determination of Entitlement.  If the persons or entity
empowered or selected to determine whether Indemnitee is entitled to
indemnification shall not have made a determination within thirty (30) days
after receipt by the Company of the request therefor, the requisite
determination of entitlement to indemnification shall be deemed to have been
made and Indemnitee shall be entitled to such indemnification absent: (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law; provided, however, that such 30-day period
may be extended for a reasonable time if the persons or entity making such
determination with respect to entitlement to indemnification in good faith
requires such additional time to obtain or evaluate documentation and/or
information relating thereto;

 

(g)           Cooperation.  Indemnitee shall cooperate with the persons or
entity making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such persons or entity upon reasonable
advance request any documentation or information which is not privileged or
otherwise protected from disclosure and which is reasonably available to
Indemnitee and reasonably necessary to such determination.  Any Independent
Counsel, member of the Board or stockholder of the Company shall act reasonably
and in good faith in making a determination regarding the Indemnitee’s
entitlement to indemnification under this Agreement.

 

(h)           Termination of Proceeding.  The termination of any Proceeding or
of any claim, issue or matter therein, by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, shall not of
itself adversely affect the right of Indemnitee to indemnification or create a
presumption that Indemnitee did not act in good faith and in a manner which he
or she reasonably believed to be in or not opposed to the best interests of the
Company or, with respect to any criminal Proceeding, that Indemnitee had
reasonable cause to believe that his or her conduct was unlawful.

 

7.             Remedies of Indemnitee.

 

(a)           In the event that: (i) a determination is made pursuant to this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement; (ii) advancement of Expenses is not timely made pursuant to this
Agreement; (iii) no determination of entitlement to indemnification is made
pursuant to this Agreement within thirty (30) days after receipt by the Company
of the request for indemnification (as such period may be extended pursuant to
Section 6(f)); (iv) payment of indemnification is not made pursuant to this
Agreement within thirty (30) days after receipt by the Company of a written
request; or (v) payment of indemnification is not made within thirty (30) days
after a determination has been made that Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
this Agreement, Indemnitee shall be entitled to an adjudication in an
appropriate court of the State of Delaware, or in any other court of competent
jurisdiction, of Indemnitee’s entitlement to such indemnification or advancement
of Expenses.

 

(b)           In the event that a determination has been made pursuant to this
Agreement that Indemnitee is not entitled to indemnification, any judicial
proceeding regarding

 

--------------------------------------------------------------------------------


 

an Indemnitee’s entitlement shall be conducted as a de novo trial on the merits,
and Indemnitee shall not be prejudiced by reason of the prior adverse
determination.

 

(c)           If a determination shall have been made pursuant to Section 6 of
this Agreement that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 7, absent (i) a misstatement by Indemnitee of
a material fact, or an omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law.

 

(d)           The Company shall, to the fullest extent not prohibited by law, be
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Section 7 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the Company is bound by all the
provisions of this Agreement.  It is the intent of the Company that, to the
fullest extent permitted by law, the Indemnitee not be required to incur legal
fees or other Expenses associated with the interpretation, enforcement or
defense of Indemnitee’s rights under this Agreement by litigation or otherwise
because the cost and expense thereof would substantially detract from the
benefits intended to be extended to the Indemnitee hereunder.  The Company
shall, to the fullest extent permitted by law, indemnify Indemnitee against any
and all Expenses and, if requested by Indemnitee, shall (within ten (10) days
after receipt by the Company of a written request therefor) advance, to the
extent not prohibited by law, such Expenses to Indemnitee, which are incurred by
Indemnitee in connection with any action brought by Indemnitee for
indemnification or advancement of Expenses from the Company under this Agreement
or under any directors’ and officers’ liability insurance policies maintained by
the Company if, in the case of indemnification, Indemnitee is wholly successful
on the underlying claims; if Indemnitee is not wholly successful on the
underlying claims, then such indemnification shall be only to the extent
Indemnitee is successful on such underlying claims or otherwise as permitted by
law, whichever is greater.

 

(e)           Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement of Indemnitee to indemnification under this
Agreement shall be required to be made prior to the final disposition of the
Proceeding.

 

8.             Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

 

(a)           The rights of indemnification as provided by this Agreement shall
not be deemed exclusive of any other rights to which Indemnitee may at any time
be entitled under applicable law, the certificate of incorporation of the
Company, the By-Laws, any agreement, a vote of stockholders, a resolution of
directors or otherwise.  No amendment, alteration or repeal of this Agreement or
of any provision hereof shall limit or restrict any right of Indemnitee under
this Agreement in respect of any action taken or omitted by such Indemnitee in
his or her Corporate Status prior to such amendment, alteration or repeal.  To
the extent that a change in the DGCL, whether by statute or judicial decision,
permits greater indemnification than would be afforded currently under the
By-Laws and this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change.  No right or remedy herein conferred is intended to be exclusive of
any other right

 

--------------------------------------------------------------------------------


 

or remedy, and every other right and remedy shall be cumulative and in addition
to every other right and remedy given hereunder or now or hereafter existing at
law or in equity or otherwise.  The assertion or employment of any right or
remedy hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

 

(b)           To the extent the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees, or
agents or fiduciaries of the Company or of an Enterprise that such person serves
at the request of the Company, Indemnitee shall be covered by such policy or
policies with no less coverage than any other individual receives under the
Company’s policy or policies.  The Company shall maintain such insurance for
Indemnitee for two years post-termination at the same level as it then maintains
for its then current directors and officers.  The Company shall give prompt
notice of the commencement of a Proceeding to the insurers in accordance with
the procedures set forth in the respective policies.  The Company shall
thereafter take reasonable action to cause such insurers to pay, on behalf of
the Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies.

 

(c)           In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

 

(d)           The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.  The Company’s obligation to indemnify
or advance Expenses hereunder to Indemnitee who is or was serving at the request
of the Company as a director, officer, employee or agent of an Enterprise shall
be reduced by any amount Indemnitee has actually received as indemnification or
advancement of expenses from such Enterprise.

 

9.             Exception to Right of Indemnification. Notwithstanding any
provision in this Agreement (other than Section 7(d) hereof), the Company shall
not be obligated under this Agreement to make any indemnification payment in
connection with any claim made against Indemnitee:

 

(a)           for an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of the Company or any Enterprise
within the meaning of Section 16(b) of the Exchange Act or similar provisions of
state statutory law or common law;

 

(b)           where it is determined by final adjudication that the liability
imposed upon Indemnitee was the result of Indemnitee’s actual improper receipt
of a personal benefit or profit or of Indemnitee’s deliberate dishonesty to the
Company; or

 

(c)           in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by

 

--------------------------------------------------------------------------------


 

Indemnitee against the Company or its directors, officers, employees or other
indemnitees, unless: (i) the Board authorized the Proceeding, (ii) the Company
provides the indemnification, in its sole discretion, pursuant to the powers
vested in the Company under applicable law, or (iii) as provided in the By-Laws.

 

10.          Joint Representation and Selection of Counsel.  In the event the
Company shall be obligated hereunder to pay an Indemnitee’s Expenses, the
Company shall be entitled to assume the defense of such Proceeding, with counsel
approved by Indemnitee (which approval shall not be unreasonably withheld).  The
Company and Indemnitee shall be jointly represented until such time as
Indemnitee reasonably concludes that there is a conflict of interest between the
Company and Indemnitee in the conduct of any such defense.  Notwithstanding this
provision, Indemnitee retains the right to employ separate counsel, wholly at
Indemnitee’s own expense, in any such proceeding in addition to or in place of
any counsel retained by the Company on behalf of Indemnitee.

 

11.          Duration of Agreement.  All agreements and obligations of the
Company contained herein, including advancement of Expenses, shall continue past
Indemnitee’s time of service to the Company or an Enterprise, and shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), assigns, spouses,
heirs, executors and personal and legal representatives.

 

12.          Security.  To the extent requested by Indemnitee and approved by
the Board, the Company may at any time and from time to time provide security to
Indemnitee for the Company’s obligations hereunder through an irrevocable bank
line of credit, funded trust or other collateral.  Any such security, once
provided to Indemnitee, may not be revoked or released without the prior written
consent of the Indemnitee.  In the event of a Potential Change in Control, as
defined herein, or a Change in Control, the Company shall, promptly upon written
request by Indemnitee, create a Trust for the benefit of Indemnitee and from
time to time, upon written request by or on behalf of Indemnitee to the Company,
shall fund such Trust in an amount, as set forth in such request, sufficient to
satisfy any and all Expenses reasonably anticipated at the time of each such
request to be incurred in connection with an indemnifiable event.  The terms of
the Trust shall provide that upon a Change in Control: (i) the Trust shall not
be revoked or the principal thereof invaded, without the written consent of
Indemnitee; (ii) the Trustee shall advance, within ten (10) business days of a
request by Indemnitee, any and all Expenses to Indemnitee, not advanced directly
by the Company to Indemnitee (and Indemnitee hereby agrees to reimburse the
Trust under the circumstances under which Indemnitee would be required to
reimburse the Company under this Agreement); (iii) the Trust shall continue to
be funded by the Company in accordance with the funding obligation set forth
above; (iv) the Trustee shall promptly pay to Indemnitee all amounts for which
Indemnitee shall be entitled to indemnification pursuant to this Agreement or
otherwise; and (v) all unexpended funds in such Trust shall revert to the
Company upon a final determination that Indemnitee has been fully indemnified
under the terms of this Agreement.  Nothing in this Section 12 shall relieve the
Company of any of its obligations under this Agreement.  A Potential Change in
Control shall be deemed to have occurred if: (i) the Company enters into an
agreement or arrangement, the consummation of which would result in the
occurrence of a Change in Control; (ii) the Company

 

--------------------------------------------------------------------------------


 

or any person publicly announces an intention to take or to begin taking actions
which if completed would constitute a Change in Control; or (iii) the Board
adopts a resolution to the effect that, for purposes of this Agreement, a
Potential Change in Control has occurred.

 

13.          Enforcement.

 

(a)           The Company expressly confirms and agrees that it has entered into
this Agreement and assumes the obligations imposed on it hereby in order to
induce Indemnitee to serve as an officer or director of the Company, and the
Company acknowledges that Indemnitee is relying upon this Agreement in serving
as an officer or director of the Company.

 

(b)           This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof.

 

14.          Definitions.  For purposes of this Agreement:

 

(a)           “Corporate Status” describes the status of a person who is or was
a director, officer, employee, agent or fiduciary of the Company or of any other
Enterprise that such person is or was serving at the request of the Company. 
Indemnitee’s service to an Enterprise at the request of the Company is expressly
deemed to be included within an Indemnitee’s Corporate Status.  Indemnitee’s
service as a director, officer, employee, agent or fiduciary to any of the
following Enterprises shall be deemed to be at the express written request of
the Company:  any direct or indirect subsidiary of the Company, any entity for
which the Company accounts on the equity method, any special purpose entity or
variable interest entity of the Company, and any investment company as to which
an affiliate of the Company serves as investment advisor.

 

(b)           “Disinterested Director” means a director of the Company who is
not and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.

 

(c)           “Enterprise” shall mean the Company and any other corporation,
limited liability company, partnership, direct or indirect subsidiary, joint
venture, trust, employee benefit plan or other enterprise that Indemnitee is or
was serving at the express written request of the Company as a director,
officer, trustee, partner, managing member, employee, agent or fiduciary. 
Enterprise shall also include, but is not limited to, entities for which the
Company accounts on the equity method, special purpose entities, variable
interest entities, and investment companies as to which an affiliate of the
Company serves as investment advisor.

 

(d)           “Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, appeal costs and all other disbursements or
expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, participating, or
being or

 

--------------------------------------------------------------------------------


 

preparing to be a witness in a Proceeding.  Expenses shall also include
judgments, penalties or fines against Indemnitee and amounts paid in settlement
by Indemnitee (only if such settlement is approved by the Company, which
approval shall not be unreasonably withheld) of any claim relating to a
Proceeding. In addition, Expenses shall include the incremental personal income
taxes (whether federal, state, local or foreign) actually paid or payable by
Indemnitee, together with any interest or penalties thereon, by virtue of the
receipt of indemnification payments under this Agreement.

 

(e)           “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five years has been, retained to represent:  (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements); or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. 
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person (i) who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this Agreement
or (ii) who, or whose firm, represented a third party that was adverse to the
Company, or any affiliate of the Company, or Indemnitee within the preceding
twelve months.  The Company agrees to pay the reasonable fees and expenses of
the Independent Counsel.

 

(f)            “Proceeding” includes any threatened, pending or completed
action, suit, claim, counterclaim, cross claim, arbitration, alternate dispute
resolution mechanism, investigation, inquiry, administrative hearing or any
other actual, threatened or completed proceeding, whether brought by or in the
right of the Company or otherwise and whether civil, criminal, administrative or
investigative, in which Indemnitee was, is or will be involved as a party or
otherwise, by reason of the fact of Indemnitee’s past or present Corporate
Status, by reason of any action taken by him or her or of any inaction on his or
her part while acting as an officer or director of the Company or any
Enterprise, or by reason of the fact that he or she is or was serving at the
request of the Company as a director, officer, employee, agent or fiduciary of
another Enterprise, in each case whether or not he or she is acting or serving
in any such capacity at the time any liability or expense is incurred for which
indemnification can be provided under this Agreement, including one pending on
or before the date of this Agreement, but excluding one initiated by an
Indemnitee pursuant to Section 7 of this Agreement to enforce his or her rights
under this Agreement.

 

15.          Severability.  The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.  Without limiting the generality of the foregoing, this Agreement is
intended to confer upon Indemnitee indemnification and advancement rights to the
fullest extent permitted by applicable laws.  In the event any provision hereof
conflicts with any applicable law, such provision shall be deemed modified,
consistent with the aforementioned intent, to the extent necessary to resolve
such conflict.

 

16.          Modification and Waiver.  No supplement, modification, termination
or amendment of this Agreement shall be binding unless executed in writing by
both of the parties hereto.  No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute

 

--------------------------------------------------------------------------------


 

a waiver of any other provisions hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver.

 

17.          Notice.  Indemnitee agrees promptly to notify the Company in
writing upon being served with or otherwise receiving any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter which may be subject to indemnification and advancement
covered hereunder.  The failure to so notify the Company shall not relieve the
Company of any obligation which it may have to Indemnitee under this Agreement
or otherwise, unless and only to the extent that such failure or delay
materially prejudices the Company.  All communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given:  (a)
upon personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c) five (5)
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt.  All communications shall be sent to Indemnitee at the
address set forth below Indemnitee’s signature hereto, and to the Company at:

 

                                                Ameriprise Financial, Inc.

                                                55 Ameriprise Financial Center

                                                Minneapolis, MN  55474
                                                Attention: General Counsel

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 

18.          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.  This Agreement may also
be executed and delivered by facsimile signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

19.          Headings.  The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

20.          No Construction as Employment Agreement.  Nothing contained herein
shall be construed as giving Indemnitee, if an employee of the Company or any
Enterprise, any right to be retained in the employ of the Company or any
Enterprise.

 

21.          Governing Law.  This Agreement and the legal relations among the
parties shall be governed by, and construed and enforced in accordance with, the
laws of the State of Delaware, regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws thereof.

 

SIGNATURE PAGE TO FOLLOW

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on the day and year first above written.

 

 

 

AMERIPRISE FINANCIAL, INC.

 

 

 

 

 

 

By

 

 

 

Its

 

 

 

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

 

 

Name:

 

Address:

 

Signature Page to Indemnification Agreement with Ameriprise Financial, Inc.

 

--------------------------------------------------------------------------------